
	
		II
		Calendar No. 31
		111th CONGRESS
		1st Session
		S. 570
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 11, 2009
			Mr. Vitter (for himself,
			 Mr. Bunning, Mr. Shelby, Mr.
			 DeMint, Mr. Cornyn,
			 Mr. Ensign, Mr.
			 Coburn, Mr. Risch,
			 Mr. Inhofe, Mr.
			 Enzi, Mr. Sessions,
			 Mr. Bond, and Mr. Cochran) introduced the following bill; which
			 was read the first time
		
		
			March 12, 2009
			Read the second time and placed on the
			 calendar
		
		A BILL
		To stimulate the economy and create jobs at
		  no cost to the taxpayers, and without borrowing money from foreign governments
		  for which our children and grandchildren will be responsible, and for other
		  purposes.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the
			 No Cost Stimulus Act of
			 2009.
			(b)Table of contentsThe table of contents of this Act is as
			 follows:
				
					Sec. 1. Short title;
				table of contents.
					TITLE I—Outer Continental Shelf leasing
					Sec. 101. Leasing program considered approved.
					Sec. 102. Lease sales.
					Sec. 103. Coastal Impact assistance program
				amendments.
					Sec. 104. Seaward boundaries of States.
					TITLE II—Leasing program for land within Coastal
				Plain
					Sec. 201. Definitions.
					Sec. 202. Leasing program for land within the Coastal
				Plain.
					Sec. 203. Lease sales.
					Sec. 204. Grant of leases by the Secretary.
					Sec. 205. Lease terms and conditions.
					Sec. 206. Coastal plain environmental protection.
					Sec. 207. Expedited judicial review.
					Sec. 208. Federal and State distribution of
				revenues.
					Sec. 209. Rights-of-way across the Coastal plain.
					Sec. 210. Conveyance.
					Sec. 211. Local government impact aid and community service
				assistance.
					Sec. 212. ANWR Alternative Energy Trust Fund.
					TITLE III—Regulatory streamlining
					Sec. 301. Commercial leasing program for oil shale resources on
				public land.
					Sec. 302. Licensing of new nuclear power plants.
					Sec. 303. Jurisdiction over covered energy
				projects.
					Sec. 304. Environmental impact statements.
					Sec. 305. Clean air regulation.
					Sec. 306. Endangered
				species.
				
			IOuter Continental Shelf leasing
			101.Leasing program considered
			 approved
				(a)In generalThe Draft Proposed Outer Continental Shelf
			 Oil and Gas Leasing Program 2010–2015 issued by the Secretary of the Interior
			 (referred to in this section as the Secretary) under section 18
			 of the Outer Continental Shelf Lands Act (43 U.S.C. 1344) is considered to have
			 been approved by the Secretary as a final oil and gas leasing program under
			 that section.
				(b)Final environmental impact
			 statementThe Secretary is
			 considered to have issued a final environmental impact statement for the
			 program described in subsection (a) in accordance with all requirements under
			 section 102(2)(C) of the National Environmental Policy Act of 1969 (42 U.S.C.
			 4332(2)(C)).
				102.Lease sales
				(a)Outer Continental Shelf
					(1)In generalExcept as provided in paragraph (2), not
			 later than 30 days after the date of enactment of this Act and every 270 days
			 thereafter, the Secretary of the Interior (referred to in this section as the
			 Secretary) shall conduct a lease sale in each outer Continental
			 Shelf planning area for which the Secretary determines that there is a
			 commercial interest in purchasing Federal oil and gas leases for production on
			 the outer Continental Shelf.
					(2)Subsequent determinations and
			 salesIf the Secretary
			 determines that there is not a commercial interest in purchasing Federal oil
			 and gas leases for production on the outer Continental Shelf in a planning area
			 under this subsection, not later than 2 years after the date of enactment of
			 the determination and every 2 years thereafter, the Secretary shall—
						(A)determine whether there is a commercial
			 interest in purchasing Federal oil and gas leases for production on the outer
			 Continental Shelf in the planning area; and
						(B)if the Secretary determines that there is a
			 commercial interest described in subparagraph (A), conduct a lease sale in the
			 planning area.
						(b)Renewable energy and
			 maricultureThe Secretary may
			 conduct commercial lease sales of resources owned by United States—
					(1)to produce renewable energy (as defined in
			 section 203(b) of the Energy Policy Act of 2005 (42 U.S.C. 15852(b)));
			 or
					(2)to cultivate marine organisms in the
			 natural habitat of the organisms.
					103.Coastal Impact assistance program
			 amendmentsSection 31 of the
			 Outer Continental Shelf Lands Act (43 U.S.C. 1356a) is amended—
				(1)in subsection (c), by adding at the end the
			 following:
					
						(5)Application requirements; availability of
				fundingOn approval of a plan
				by the Secretary under this section, the producing State shall—
							(A)not be subject to any additional
				application or other requirements (other than notifying the Secretary of which
				projects are being carried out under the plan) to receive the payments;
				and
							(B)be immediately eligible to receive payments
				under this section.
							;
				and
				(2)by adding at the end the following:
					
						(e)Funding
							(1)Streamlining
								(A)ReportNot later than 180 days after the date of
				enactment of this subsection, the Secretary of the Interior (acting through the
				Director of the Minerals Management Service) (referred to in this subsection as
				the Secretary) shall develop a plan that addresses streamlining
				the process by which payments are made under this section, including
				recommendations for—
									(i)decreasing the time required to approve
				plans submitted under subsection (c)(1);
									(ii)ensuring that allocations to producing
				States under subsection (b) are adequately funded; and
									(iii)any modifications to the authorized uses
				for payments under subsection (d).
									(B)Clean waterNot later than 180 days after the date of
				enactment of this subsection, the Secretary and the Administrator of the
				Environmental Protection Agency shall jointly develop procedures for
				streamlining the permit process required under the
				Federal Water Pollution Control Act
				(33 U.S.C. 1251 et seq.) and State laws for restoration projects that are
				included in an approved plan under subsection (c).
								(C)Environmental requirementsA project funded under this section that
				does not involve wetlands shall not be subject to environmental review
				requirements under Federal law.
								(2)Cost-sharing requirementsAny amounts made available to producing
				States under this section may be used to meet the cost-sharing requirements of
				other Federal grant programs, including grant programs that support coastal
				wetland protection and restoration.
							(3)Expedited fundingNot later than 180 days after the date of
				enactment of this subsection, the Secretary shall develop a procedure to
				provide expedited funding to projects under this section based on estimated
				revenues to ensure that the projects may—
								(A)secure additional funds from other sources;
				and
								(B)use the amounts made available under this
				section on
				receipt.
								.
				104.Seaward boundaries of States
				(a)Seaward boundariesSection 4 of the Submerged Lands Act (43
			 U.S.C. 1312) is amended by striking three geographical miles
			 each place it appears and inserting 12 nautical miles.
				(b)Conforming amendmentsSection 2 of the Submerged Lands Act (43
			 U.S.C. 1301) is amended—
					(1)in subsection (a)(2), by striking
			 three geographical miles and inserting 12 nautical
			 miles; and
					(2)in subsection (b)—
						(A)by striking three geographical
			 miles and inserting 12 nautical miles; and
						(B)by striking three marine
			 leagues and inserting 12 nautical miles.
						(c)Effect of amendments
					(1)In generalSubject to paragraphs (2) through (4), the
			 amendments made by this section shall not effect Federal oil and gas mineral
			 rights.
					(2)Submerged
			 landSubmerged land within
			 the seaward boundaries of States shall be—
						(A)subject to Federal oil and gas mineral
			 rights to the extent provided by law;
						(B)considered to be part of the Federal outer
			 Continental Shelf for purposes of the Outer Continental Shelf Lands Act (43
			 U.S.C. 1331 et seq.); and
						(C)subject to leasing under the authority of
			 that Act and to laws applicable to the leasing of the oil and gas resources of
			 the Federal outer Continental Shelf.
						(3)Existing leasesThe amendments made by this section shall
			 not affect any Federal oil and gas lease in effect on the date of enactment of
			 this Act.
					(4)Taxation
						(A)In generalSubject to subparagraph (B), a State may
			 exercise all of the sovereign powers of taxation of the State within the entire
			 extent of the seaward boundaries of the State (as extended by the amendments
			 made by this section).
						(B)LimitationNothing in this paragraph affects the
			 authority of a State to tax any Federal oil and gas lease in effect on the date
			 of enactment of this Act.
						IILeasing program for land within Coastal
			 Plain
			201.DefinitionsIn this title:
				(1)Coastal PlainThe term Coastal Plain means
			 that area identified as the 1002 Coastal Plain Area on the
			 map.
				(2)Federal agreementThe term Federal Agreement
			 means the Federal Agreement and Grant Right-of-Way for the Trans-Alaska
			 Pipeline issued on January 23, 1974, in accordance with section 28 of the
			 Mineral Leasing Act (30 U.S.C. 185) and the Trans-Alaska Pipeline Authorization
			 Act (43 U.S.C. 1651 et seq.).
				(3)Final statementThe term Final Statement means
			 the final legislative environmental impact statement on the Coastal Plain,
			 dated April 1987, and prepared pursuant to section 1002 of the Alaska National
			 Interest Lands Conservation Act (16 U.S.C. 3142) and section 102(2)(C) of the
			 National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C)).
				(4)MapThe term map means the map
			 entitled Arctic National Wildlife Refuge, dated September 2005,
			 and prepared by the United States Geological Survey.
				(5)SecretaryThe term Secretary means the
			 Secretary of the Interior (or the designee of the Secretary), acting through
			 the Director of the Bureau of Land Management, in consultation with the
			 Director of the United States Fish and Wildlife Service.
				202.Leasing program for land within the Coastal
			 Plain
				(a)In generalThe Secretary shall take such actions as
			 are necessary—
					(1)to establish and implement, in accordance
			 with this title, a competitive oil and gas leasing program that will result in
			 an environmentally sound program for the exploration, development, and
			 production of the oil and gas resources of the Coastal Plain; and
					(2)to administer this title through
			 regulations, lease terms, conditions, restrictions, prohibitions, stipulations,
			 and other provisions that—
						(A)ensure the oil and gas exploration,
			 development, and production activities on the Coastal Plain will result in no
			 significant adverse effect on fish and wildlife, their habitat, subsistence
			 resources, and the environment; and
						(B)require the application of the best
			 commercially available technology for oil and gas exploration, development, and
			 production to all exploration, development, and production operations under
			 this title in a manner that ensures the receipt of fair market value by the
			 public for the mineral resources to be leased.
						(b)Repeal
					(1)RepealSection 1003 of the Alaska National
			 Interest Lands Conservation Act of 1980 (16 U.S.C. 3143) is repealed.
					(2)Conforming amendmentThe table of contents contained in section
			 1 of that Act (16 U.S.C. 3101 note) is amended by striking the item relating to
			 section 1003.
					(3)Compliance with NEPA for other
			 actions
						(A)In generalBefore conducting the first lease sale
			 under this title, the Secretary shall prepare an environmental impact statement
			 in accordance with the National Environmental Policy Act of 1969 (42 U.S.C.
			 4321 et seq.) with respect to the actions authorized by this title that are not
			 referred to in paragraph (2).
						(B)Identification and analysisNotwithstanding any other provision of law,
			 in carrying out this paragraph, the Secretary shall not be required—
							(i)to identify nonleasing alternative courses
			 of action; or
							(ii)to analyze the environmental effects of
			 those courses of action.
							(C)Identification of preferred
			 actionNot later than 18
			 months after the date of enactment of this Act, the Secretary shall—
							(i)identify only a preferred action and a
			 single leasing alternative for the first lease sale authorized under this
			 title; and
							(ii)analyze the environmental effects and
			 potential mitigation measures for those 2 alternatives.
							(D)Public commentsIn carrying out this paragraph, the
			 Secretary shall consider only public comments that are filed not later than 20
			 days after the date of publication of a draft environmental impact
			 statement.
						(E)Effect of complianceNotwithstanding any other provision of law,
			 compliance with this paragraph shall be considered to satisfy all requirements
			 for the analysis and consideration of the environmental effects of proposed
			 leasing under this title.
						(c)Relationship to State and local
			 authorityNothing in this
			 title expands or limits any State or local regulatory authority.
				(d)Special areas
					(1)Designation
						(A)In generalThe Secretary, after consultation with the
			 State of Alaska, the North Slope Borough, Alaska, and the City of Kaktovik,
			 Alaska, may designate not more than 45,000 acres of the Coastal Plain as a
			 special area if the Secretary determines that the special area would be of such
			 unique character and interest as to require special management and regulatory
			 protection.
						(B)Sadlerochit spring areaThe Secretary shall designate as a special
			 area in accordance with subparagraph (A) the Sadlerochit Spring area,
			 comprising approximately 4,000 acres as depicted on the map.
						(2)ManagementThe Secretary shall manage each special
			 area designated under this subsection in a manner that preserves the unique and
			 diverse character of the area, including fish, wildlife, subsistence resources,
			 and cultural values of the area.
					(3)Exclusion from leasing or surface
			 occupancy
						(A)In generalThe Secretary may exclude any special area
			 designated under this subsection from leasing.
						(B)No surface occupancyIf the Secretary leases all or a portion of
			 a special area for the purposes of oil and gas exploration, development,
			 production, and related activities, there shall be no surface occupancy of the
			 land comprising the special area.
						(4)Directional drillingNotwithstanding any other provision of this
			 subsection, the Secretary may lease all or a portion of a special area under
			 terms that permit the use of horizontal drilling technology from sites on
			 leases located outside the special area.
					(e)Limitation on closed areasThe Secretary may not close land within the
			 Coastal Plain to oil and gas leasing or to exploration, development, or
			 production except in accordance with this title.
				(f)Regulations
					(1)In generalNot later than 15 months after the date of
			 enactment of this Act, the Secretary shall promulgate such regulations as are
			 necessary to carry out this title, including rules and regulations relating to
			 protection of the fish and wildlife, fish and wildlife habitat, subsistence
			 resources, and environment of the Coastal Plain.
					(2)Revision of regulationsThe Secretary shall periodically review
			 and, as appropriate, revise the rules and regulations issued under paragraph
			 (1) to reflect any significant biological, environmental, scientific or
			 engineering data that come to the attention of the Secretary.
					203.Lease sales
				(a)In generalLand may be leased pursuant to this title
			 to any person qualified to obtain a lease for deposits of oil and gas under the
			 Mineral Leasing Act (30 U.S.C. 181 et seq.).
				(b)ProceduresThe Secretary shall, by regulation,
			 establish procedures for—
					(1)receipt and consideration of sealed
			 nominations for any area in the Coastal Plain for inclusion in, or exclusion
			 (as provided in subsection (c)) from, a lease sale;
					(2)the holding of lease sales after that
			 nomination process; and
					(3)public notice of and comment on designation
			 of areas to be included in, or excluded from, a lease sale.
					(c)Lease sale bidsBidding for leases under this title shall
			 be by sealed competitive cash bonus bids.
				(d)Acreage minimum in first saleFor the first lease sale under this title,
			 the Secretary shall offer for lease those tracts the Secretary considers to
			 have the greatest potential for the discovery of hydrocarbons, taking into
			 consideration nominations received pursuant to subsection (b)(1), but in no
			 case less than 200,000 acres.
				(e)Timing of lease salesThe Secretary shall—
					(1)not later than 22 months after the date of
			 enactment of this Act, conduct the first lease sale under this title;
					(2)not later than 90 days after the date of
			 the completion of the sale, evaluate the bids in the sale and issue leases
			 resulting from the sale; and
					(3)conduct additional sales at appropriate
			 intervals if sufficient interest in exploration or development exists to
			 warrant the conduct of the additional sales.
					204.Grant of leases by the Secretary
				(a)In generalOn payment by a lessee of such bonus as may
			 be accepted by the Secretary, the Secretary may grant to the highest
			 responsible qualified bidder in a lease sale conducted pursuant to section 203
			 a lease for any land on the Coastal Plain.
				(b)Subsequent transfers
					(1)In generalNo lease issued under this title may be
			 sold, exchanged, assigned, sublet, or otherwise transferred except with the
			 approval of the Secretary.
					(2)Condition for approvalBefore granting any approval described in
			 paragraph (1), the Secretary shall consult with and give due consideration to
			 the opinion of the Attorney General.
					205.Lease terms and conditionsAn oil or gas lease issued pursuant to this
			 title shall—
				(1)provide for the payment of a royalty of not
			 less than 121/2 percent of the amount or value of the
			 production removed or sold from the lease, as determined by the Secretary in
			 accordance with regulations applicable to other Federal oil and gas
			 leases;
				(2)provide that the Secretary may close, on a
			 seasonal basis, such portions of the Coastal Plain to exploratory drilling
			 activities as are necessary to protect caribou calving areas and other species
			 of fish and wildlife;
				(3)require that each lessee of land within the
			 Coastal Plain shall be fully responsible and liable for the reclamation of land
			 within the Coastal Plain and any other Federal land that is adversely affected
			 in connection with exploration, development, production, or transportation
			 activities within the Coastal Plain conducted by the lessee or by any of the
			 subcontractors or agents of the lessee;
				(4)provide that the lessee may not delegate or
			 convey, by contract or otherwise, that reclamation responsibility and liability
			 to another person without the express written approval of the Secretary;
				(5)provide that the standard of reclamation
			 for land required to be reclaimed under this title shall be, to the maximum
			 extent practicable—
					(A)a condition capable of supporting the uses
			 that the land was capable of supporting prior to any exploration, development,
			 or production activities; or
					(B)on application by the lessee, to a higher
			 or better standard, as approved by the Secretary;
					(6)contain terms and conditions relating to
			 protection of fish and wildlife, fish and wildlife habitat, subsistence
			 resources, and the environment as required under section 202(a)(2);
				(7)provide that each lessee, and each agent
			 and contractor of a lessee, use their best efforts to provide a fair share of
			 employment and contracting for Alaska Natives and Alaska Native Corporations
			 from throughout the State of Alaska, as determined by the level of obligation
			 previously agreed to in the Federal Agreement; and
				(8)contain such other provisions as the
			 Secretary determines to be necessary to ensure compliance with this title and
			 the regulations promulgated under this title.
				206.Coastal plain environmental
			 protection
				(a)No significant adverse effect standard To
			 govern authorized coastal plain activitiesIn accordance with section 202, the
			 Secretary shall administer this title through regulations, lease terms,
			 conditions, restrictions, prohibitions, stipulations, or other provisions
			 that—
					(1)ensure, to the maximum extent practicable,
			 that oil and gas exploration, development, and production activities on the
			 Coastal Plain will result in no significant adverse effect on fish and
			 wildlife, fish and wildlife habitat, and the environment;
					(2)require the application of the best
			 commercially available technology for oil and gas exploration, development, and
			 production on all new exploration, development, and production operations;
			 and
					(3)ensure that the maximum surface acreage
			 covered in connection with the leasing program by production and support
			 facilities, including airstrips and any areas covered by gravel berms or piers
			 for support of pipelines, does not exceed 2,000 acres on the Coastal
			 Plain.
					(b)Site-specific assessment and
			 mitigationThe Secretary
			 shall require, with respect to any proposed drilling and related activities on
			 the Coastal Plain, that—
					(1)a site-specific analysis be made of the
			 probable effects, if any, that the drilling or related activities will have on
			 fish and wildlife, fish and wildlife habitat, subsistence resources,
			 subsistence uses, and the environment;
					(2)a plan be implemented to avoid, minimize,
			 and mitigate (in that order and to the maximum extent practicable) any
			 significant adverse effect identified under paragraph (1); and
					(3)the development of the plan shall occur
			 after consultation with the 1 or more agencies having jurisdiction over matters
			 mitigated by the plan.
					(c)Regulations To protect coastal plain fish
			 and wildlife resources, subsistence users, and the environmentBefore implementing the leasing program
			 authorized by this title, the Secretary shall prepare and issue regulations,
			 lease terms, conditions, restrictions, prohibitions, stipulations, or other
			 measures designed to ensure, to the maximum extent practicable, that the
			 activities carried out on the Coastal Plain under this title are conducted in a
			 manner consistent with the purposes and environmental requirements of this
			 title.
				(d)Compliance with Federal and State
			 environmental laws and other requirementsThe proposed regulations, lease terms,
			 conditions, restrictions, prohibitions, and stipulations for the leasing
			 program under this title shall require—
					(1)compliance with all applicable provisions
			 of Federal and State environmental law (including regulations);
					(2)implementation of and compliance
			 with—
						(A)standards that are at least as effective as
			 the safety and environmental mitigation measures, as described in items 1
			 through 29 on pages 167 through 169 of the Final Statement, on the Coastal
			 Plain;
						(B)seasonal limitations on exploration,
			 development, and related activities, as necessary, to avoid significant adverse
			 effects during periods of concentrated fish and wildlife breeding, denning,
			 nesting, spawning, and migration;
						(C)design safety and construction standards
			 for all pipelines and any access and service roads that minimize, to the
			 maximum extent practicable, adverse effects on—
							(i)the passage of migratory species (such as
			 caribou); and
							(ii)the flow of surface water by requiring the
			 use of culverts, bridges, or other structural devices;
							(D)prohibitions on general public access to,
			 and use of, all pipeline access and service roads;
						(E)stringent reclamation and rehabilitation
			 requirements in accordance with this title for the removal from the Coastal
			 Plain of all oil and gas development and production facilities, structures, and
			 equipment on completion of oil and gas production operations, except in a case
			 in which the Secretary determines that those facilities, structures, or
			 equipment—
							(i)would assist in the management of the
			 Arctic National Wildlife Refuge; and
							(ii)are donated to the United States for that
			 purpose;
							(F)appropriate prohibitions or restrictions
			 on—
							(i)access by all modes of
			 transportation;
							(ii)sand and gravel extraction; and
							(iii)use of explosives;
							(G)reasonable stipulations for protection of
			 cultural and archaeological resources;
						(H)measures to protect groundwater and surface
			 water, including—
							(i)avoidance, to the maximum extent
			 practicable, of springs, streams, and river systems;
							(ii)the protection of natural surface drainage
			 patterns and wetland and riparian habitats; and
							(iii)the regulation of methods or techniques for
			 developing or transporting adequate supplies of water for exploratory drilling;
			 and
							(I)research, monitoring, and reporting
			 requirements.
						(3)that exploration activities (except surface
			 geological studies) be limited to the period between approximately November 1
			 and May 1 of each year and be supported, if necessary, by ice roads, winter
			 trails with adequate snow cover, ice pads, ice airstrips, and air transport
			 methods (except that those exploration activities may be permitted at other
			 times if the Secretary determines that the exploration will have no significant
			 adverse effect on fish and wildlife, fish and wildlife habitat, and the
			 environment of the Coastal Plain);
					(4)consolidation of facility siting;
					(5)avoidance or reduction of air
			 traffic-related disturbance to fish and wildlife;
					(6)treatment and disposal of hazardous and
			 toxic wastes, solid wastes, reserve pit fluids, drilling muds and cuttings, and
			 domestic wastewater, including, in accordance with applicable Federal and State
			 environmental laws (including regulations)—
						(A)preparation of an annual waste management
			 report;
						(B)development and implementation of a
			 hazardous materials tracking system; and
						(C)prohibition on the use of chlorinated
			 solvents;
						(7)fuel storage and oil spill contingency
			 planning;
					(8)conduct of periodic field crew
			 environmental briefings;
					(9)avoidance of significant adverse effects on
			 subsistence hunting, fishing, and trapping;
					(10)compliance with applicable air and water
			 quality standards;
					(11)appropriate seasonal and safety zone
			 designations around well sites, within which subsistence hunting and trapping
			 shall be limited; and
					(12)development and implementation of such
			 other protective environmental requirements, restrictions, terms, or conditions
			 as the Secretary determines to be necessary.
					(e)ConsiderationsIn preparing and issuing regulations, lease
			 terms, conditions, restrictions, prohibitions, or stipulations under this
			 section, the Secretary shall take into consideration—
					(1)the stipulations and conditions that govern
			 the National Petroleum Reserve-Alaska leasing program, as set forth in the 1999
			 Northeast National Petroleum Reserve-Alaska Final Integrated Activity
			 Plan/Environmental Impact Statement;
					(2)the environmental protection standards that
			 governed the initial Coastal Plain seismic exploration program under parts
			 37.31 through 37.33 of title 50, Code of Federal Regulations (or successor
			 regulations); and
					(3)the land use stipulations for exploratory
			 drilling on the KIC–ASRC private land described in Appendix 2 of the agreement
			 between Arctic Slope Regional Corporation and the United States dated August 9,
			 1983.
					(f)Facility consolidation planning
					(1)In generalAfter providing for public notice and
			 comment, the Secretary shall prepare and periodically update a plan to govern,
			 guide, and direct the siting and construction of facilities for the
			 exploration, development, production, and transportation of oil and gas
			 resources from the Coastal Plain.
					(2)ObjectivesThe objectives of the plan shall be—
						(A)the avoidance of unnecessary duplication of
			 facilities and activities;
						(B)the encouragement of consolidation of
			 common facilities and activities;
						(C)the location or confinement of facilities
			 and activities to areas that will minimize impact on fish and wildlife, fish
			 and wildlife habitat, subsistence resources, and the environment;
						(D)the use of existing facilities, to the
			 maximum extent practicable; and
						(E)the enhancement of compatibility between
			 wildlife values and development activities.
						(g)Access to public landThe Secretary shall—
					(1)manage public land in the Coastal Plain in
			 accordance with subsections (a) and (b) of section 811 of the Alaska National
			 Interest Lands Conservation Act (16 U.S.C. 3121); and
					(2)ensure that local residents shall have
			 reasonable access to public land in the Coastal Plain for traditional
			 uses.
					207.Expedited judicial review
				(a)Filing of complaints
					(1)DeadlineA complaint seeking judicial review of a
			 provision of this title or an action of the Secretary under this title shall be
			 filed—
						(A)except as provided in subparagraph (B),
			 during the 90-day period beginning on the date on which the action being
			 challenged was carried out; or
						(B)in the case of a complaint based solely on
			 grounds arising after the 90-day period described in subparagraph (A), by not
			 later than 90 days after the date on which the complainant knew or reasonably
			 should have known about the grounds for the complaint.
						(2)VenueA complaint seeking judicial review of a
			 provision of this title or an action of the Secretary under this title shall be
			 filed in the United States Court of Appeals for the District of Columbia
			 Circuit.
					(3)Scope
						(A)In generalJudicial review of a decision of the
			 Secretary relating to a lease sale under this title (including an environmental
			 analysis of such a lease sale) shall be—
							(i)limited to a review of whether the decision
			 is in accordance with this title; and
							(ii)based on the administrative record of the
			 decision.
							(B)PresumptionsAny identification by the Secretary of a
			 preferred course of action relating to a lease sale, and any analysis by the
			 Secretary of environmental effects, under this title shall be presumed to be
			 correct unless proven otherwise by clear and convincing evidence.
						(b)Limitation on other reviewAny action of the Secretary that is subject
			 to judicial review under this section shall not be subject to judicial review
			 in any civil or criminal proceeding for enforcement.
				208.Federal and State distribution of
			 revenues
				(a)In generalNotwithstanding any other provision of law,
			 of the amount of adjusted bonus, rental, and royalty revenues from Federal oil
			 and gas leasing and operations authorized under this title for each fiscal
			 year—
					(1)50 percent shall be paid to the State of
			 Alaska; and
					(2)except as provided in section 211(d), the
			 balance shall be—
						(A)used to offset the provisions of this Act;
			 and
						(B)after making the offsets under subparagraph
			 (A), transferred to the ANWR Alternative Energy Trust Fund established by
			 section 212.
						(b)Payments to AlaskaPayments to the State of Alaska under this
			 section shall be made semiannually.
				209.Rights-of-way across the Coastal
			 plain
				(a)In generalThe Secretary shall issue rights-of-way and
			 easements across the Coastal Plain for the transportation of oil and
			 gas—
					(1)except as provided in paragraph (2), under
			 section 28 of the Mineral Leasing Act (30 U.S.C. 185), without regard to title
			 XI of the Alaska National Interest Lands Conservation Act (16 U.S.C. 3161 et
			 seq.); and
					(2)under title XI of the Alaska National
			 Interest Lands Conservation Act (16 U.S.C. 3161 et seq.), for access authorized
			 by sections 1110 and 1111 of that Act (16 U.S.C. 3170, 3171).
					(b)Terms and conditionsThe Secretary shall include in any
			 right-of-way or easement issued under subsection (a) such terms and conditions
			 as may be necessary to ensure that transportation of oil and gas does not
			 result in a significant adverse effect on the fish and wildlife, subsistence
			 resources, their habitat, and the environment of the Coastal Plain, including
			 requirements that facilities be sited or designed so as to avoid unnecessary
			 duplication of roads and pipelines.
				(c)RegulationsThe Secretary shall include in regulations
			 under section 202(f) provisions granting rights-of-way and easements described
			 in subsection (a).
				210.ConveyanceNotwithstanding section 1302(h)(2) of the
			 Alaska National Interest Lands Conservation Act (16 U.S.C. 3192(h)(2)), to
			 remove any cloud on title to land, and to clarify land ownership patterns in
			 the Coastal Plain, the Secretary shall—
				(1)to the extent necessary to fulfill the
			 entitlement of the Kaktovik Inupiat Corporation under sections 12 and 14 of the
			 Alaska Native Claims Settlement Act (43 U.S.C. 1611, 1613), as determined by
			 the Secretary, convey to that Corporation the surface estate of the land
			 described in paragraph (1) of Public Land Order 6959, in accordance with the
			 terms and conditions of the agreement between the Secretary, the United States
			 Fish and Wildlife Service, the Bureau of Land Management, and the Kaktovik
			 Inupiat Corporation, dated January 22, 1993; and
				(2)convey to the Arctic Slope Regional
			 Corporation the remaining subsurface estate to which that Corporation is
			 entitled under the agreement between that corporation and the United States,
			 dated August 9, 1983.
				211. Local government impact aid and community
			 service assistance
				(a)Financial assistance authorized
					(1)In generalThe Secretary may use amounts available
			 from the Coastal Plain Local Government Impact Aid Assistance Fund established
			 by subsection (d) to provide timely financial assistance to entities that are
			 eligible under paragraph (2).
					(2)Eligible entitiesThe North Slope Borough, the City of
			 Kaktovik, and any other borough, municipal subdivision, village, or other
			 community in the State of Alaska that is directly impacted by exploration for,
			 or the production of, oil or gas on the Coastal Plain under this title, as
			 determined by the Secretary, shall be eligible for financial assistance under
			 this section.
					(b)Use of assistanceFinancial assistance under this section may
			 be used only—
					(1)to plan for mitigation, implement a
			 mitigation plan, or maintain a mitigation project to address the potential
			 effects of oil and gas exploration and development on environmental, social,
			 cultural, recreational, and subsistence resources of the community;
					(2)to develop, carry out, and maintain—
						(A)a project to provide new or expanded public
			 facilities; or
						(B)services to address the needs and problems
			 associated with the effects described in paragraph (1), including firefighting,
			 police, water and waste treatment, first responder, and other medical services;
			 and
						(3)to establish a local coordination office,
			 to be managed by the Mayor of the North Slope Borough, in coordination with the
			 City of Kaktovik, Alaska—
						(A)to coordinate with and advise developers on
			 local conditions and the history of areas affected by development; and
						(B)to provide to the Committee on Resources of
			 the House of Representatives and the Committee on Energy and Natural Resources
			 of the Senate annual reports on the status of the coordination between
			 developers and communities affected by development.
						(c)Application
					(1)In generalAny community that is eligible for
			 assistance under this section may submit an application for such assistance to
			 the Secretary, in such form and under such procedures as the Secretary may
			 prescribe by regulation.
					(2)North Slope Borough
			 communitiesA community
			 located in the North Slope Borough may apply for assistance under this section
			 either directly to the Secretary or through the North Slope Borough.
					(3)Application assistanceThe Secretary shall work closely with and
			 assist the North Slope Borough and other communities eligible for assistance
			 under this section in developing and submitting applications for assistance
			 under this section.
					(d)Establishment of Fund
					(1)In generalThere is established in the Treasury the
			 Coastal Plain Local Government Impact Aid Assistance Fund
			 (referred to in this section as the Fund).
					(2)UseAmounts in the Fund may be used only for
			 providing financial assistance under this section.
					(3)DepositsSubject to paragraph (4), there shall be
			 deposited into the Fund amounts received by the United States as revenues
			 derived from rents, bonuses, and royalties from Federal leases and lease sales
			 authorized under this title.
					(4)Limitation on depositsThe total amount in the Fund may not exceed
			 $11,000,000.
					(5)Investment of balancesThe Secretary of the Treasury shall invest
			 amounts in the Fund in interest bearing government securities.
					(e)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to the Secretary from the Fund to provide
			 financial assistance under this section $5,000,000 for each fiscal year.
				212.ANWR Alternative Energy Trust Fund
				(a)Establishment of Trust FundThere is established in the Treasury of the
			 United States a trust fund to be known as the ANWR Alternative Energy
			 Trust Fund, consisting of such amounts as may be transferred to the
			 ANWR Alternative Energy Trust Fund as provided in section 208(a)(2).
				(b)Expenditures from ANWR Alternative Energy
			 Trust Fund
					(1)In generalAmounts in the ANWR Alternative Energy
			 Trust Fund shall be available without further appropriation to carry out
			 specified provisions of the Energy Policy Act of 2005 (Public Law 109–58;
			 referred to in this section as EPAct2005) and the Energy
			 Independence and Security Act of 2007 (Public Law 110–140; referred to in this
			 section as EISAct2007) as follows:
						
							
								
									To carry out the provisions
					 of:The following percentage of annual receipts to the ANWR
					 Alternative Energy Trust Fund, but not to exceed the limit on amount
					 authorized, if any:
									
								
								
									EPAct2005:
									
									Section
					 2101.5 percent
									
									Section
					 2421.0 percent
									
									Section
					 3692.0 percent
									
									Section
					 4016.0 percent
									
									Section
					 8126.0 percent
									
									Section
					 93119.0 percent
									
									Section
					 9421.5 percent
									
									Section
					 9623.0 percent
									
									Section
					 9681.5 percent
									
									Section
					 1704 6.0 percent
									
									EISAct2007:
									
									Section
					 20715.0 percent
									
									Section
					 6071.5 percent
									
									Title
					 VI, Subtitle B3.0 percent
									
									Title
					 VI, Subtitle C1.5 percent
									
									Section
					 6419.0 percent
									
									Title
					 VII, Subtitle A10.0 percent
									
									Section
					 11121.5 percent
									
									Section
					 130411.0 percent.
									
								
							
						
					(2)Apportionment of excess
			 amountNotwithstanding
			 paragraph (1), any amounts allocated under paragraph (1) that are in excess of
			 the amounts authorized in the applicable cited section or subtitle of EPAct2005
			 and EISAct2007 shall be reallocated to the remaining sections and subtitles
			 cited in paragraph (1), up to the amounts otherwise authorized by law to carry
			 out those sections and subtitles, in proportion to the amounts authorized by
			 law to be appropriated for those other sections and subtitles.
					IIIRegulatory streamlining
			301.Commercial leasing program for oil shale
			 resources on public landSubsection (e) of the Oil Shale, Tar Sands,
			 and Other Strategic Unconventional Fuels Act of 2005 (42 U.S.C. 15927(e)) is
			 amended—
				(1)in the first sentence, by striking
			 Not later and inserting the following:
					
						(1)In generalNot
				later
						;
				(2)in the second sentence—
					(A)by striking If the Secretary
			 and inserting the following:
						
							(2)Lease sales
								(A)In generalIf the
				Secretary
								;
				and
					(B)by striking may and
			 inserting shall;
					(3)in the last sentence, by striking
			 Evidence of interest and inserting the following:
					
						(B)Evidence of interestEvidence of
				interest
						;
				and
				(4)by adding at the end the following:
					
						(C)Subsequent lease salesDuring any period for which the Secretary
				determines that there is sufficient support and interest in a State in the
				development of tar sands and oil shale resources, the Secretary shall—
							(i)at least annually, consult with the persons
				described in paragraph (1) to expedite the commercial leasing program for oil
				shale resources on public land in the State; and
							(ii)at least once every 270 days, conduct a
				lease sale in the State under the commercial leasing program
				regulations.
							.
				302.Licensing of new nuclear power
			 plants
				(a)Construction permits and operating
			 licensesSection 185 b. of
			 the Atomic Energy Act of 1954 (42 U.S.C. 2235(b)) is amended in the first
			 sentence by striking holding a public hearing and inserting
			 any public hearing held.
				(b)Hearings and judicial reviewSection 189 a.(1)(A) of the Atomic Energy
			 Act of 1954 (42 U.S.C. 2239(a)(1)(A) is amended—
					(1)by striking the second sentence; and
					(2)in the third sentence—
						(A)by striking In cases and all
			 that follows through hearing, The and inserting
			 The; and
						(B)by striking an operating
			 license and inserting a construction permit, an operating
			 license,.
						303.Jurisdiction over covered energy
			 projects
				(a)Definition of covered energy
			 projectIn this section, the
			 term covered energy project means any action or decision by a
			 Federal official regarding—
					(1)the leasing of Federal land (including
			 submerged land) for the exploration, development, production, processing, or
			 transmission of oil, natural gas, or any other source or form of energy,
			 including actions and decisions regarding the selection or offering of Federal
			 land for such leasing; or
					(2)any action under such a lease, except that
			 this section and Act shall not apply to a dispute between the parties to a
			 lease entered into a provision of law authorizing the lease regarding
			 obligations under the lease or the alleged breach of the lease.
					(b)Exclusive jurisdiction over causes and
			 claims relating to covered energy projectsNotwithstanding any other provision of law,
			 the United States District Court for the District of Columbia shall have
			 exclusive jurisdiction to hear all causes and claims under this section or any
			 other Act that arise from any covered energy project.
				(c)Time for filing complaint
					(1)In generalEach case or claim described in subsection
			 (b) shall be filed not later than the end of the 60-day period beginning on the
			 date of the action or decision by a Federal official that constitutes the
			 covered energy project concerned.
					(2)ProhibitionAny cause or claim described in subsection
			 (b) that is not filed within the time period described in paragraph (1) shall
			 be barred.
					(d)District court for the District of Columbia
			 deadline
					(1)In generalEach proceeding that is subject to
			 subsection (b) shall—
						(A)be resolved as expeditiously as practicable
			 and in any event not more than 180 days after the cause or claim is filed;
			 and
						(B)take precedence over all other pending
			 matters before the district court.
						(2)Failure to comply with
			 deadlineIf an interlocutory
			 or final judgment, decree, or order has not been issued by the district court
			 by the deadline required under this section, the cause or claim shall be
			 dismissed with prejudice and all rights relating to the cause or claim shall be
			 terminated.
					(e)Ability To seek appellate
			 reviewAn interlocutory or
			 final judgment, decree, or order of the district court under this section may
			 be reviewed by no other court except the Supreme Court.
				(f)Deadline for appeal to the Supreme
			 CourtIf a writ of certiorari
			 has been granted by the Supreme Court pursuant to subsection (e), the
			 interlocutory or final judgment, decree, or order of the district court shall
			 be resolved as expeditiously as practicable and in any event not more than 180
			 days after the interlocutory or final judgment, decree, order of the district
			 court is issued.
				304.Environmental impact
			 statementsTitle I of the
			 National Environmental Policy Act of 1969 (42 U.S.C. 4331 et seq.) is amended
			 by adding at the end the following:
				
					106.Completion and review of environmental
				impact statements
						(a)Completion
							(1)In generalNotwithstanding any other provision of law,
				each review carried out under section 102(2)(C) with respect to any action
				taken under any provision of law, or for which funds are made available under
				any provision of law, shall be completed not later than the date that is 270
				days after the commencement of the review.
							(2)Failure to complete reviewIf a review described in paragraph (1) has
				not been completed for an action subject to section 102(2)(C) by the date
				specified in paragraph (1)—
								(A)the action shall be considered to have no
				significant impact described in section 102(2)(C); and
								(B)that classification shall be considered to
				be a final agency action.
								(b)Lead agencyThe lead agency for a review of an action
				under this section shall be the Federal agency to which funds are made
				available for the action.
						(c)Review
							(1)Administrative appealsThere shall be a single administrative
				appeal for each review carried out pursuant to section 102(2)(C).
							(2)Judicial review
								(A)In generalOn resolution of the administrative appeal,
				judicial review of the final agency decision after exhaustion of administrative
				remedies shall lie with the United States Court of Appeals for the District of
				Columbia Circuit.
								(B)Administrative recordAn appeal to the court described in
				subparagraph (A) shall be based only on the administrative record.
								(C)Pendency of judicial reviewAfter an agency has made a final decision
				with respect to a review carried out under this subsection, the decision shall
				be effective during the course of any subsequent appeal to a court described in
				subparagraph (A).
								(3)Civil actionEach civil action covered by this section
				shall be considered to arise under the laws of the United
				States.
							.
			305.Clean air regulation
				(a)Regulation of greenhouse
			 gasesSection 302(g) of the
			 Clean Air Act (42 U.S.C. 7602(g)) is amended—
					(1)by striking (g) The term and
			 inserting the following:
						
							(g)Air pollutant
								(1)In generalThe
				term
								;
					(2)by striking Such term and
			 inserting the following:
						
							(2)InclusionsThe term air
				pollutant
							;
				and
					(3)by adding at the end the following:
						
							(3)ExclusionsThe term air pollutant does
				not include carbon dioxide, methane from agriculture or livestock, or water
				vapor.
							.
					(b)Emission waiversThe Administrator of the Environmental
			 Protection Agency shall not grant to any State any waiver of Federal preemption
			 of motor vehicle standards under section 209(b) of the Clean Air Act (42 U.S.C.
			 7543(b)) for preemption under that Act for any regulation of the State to
			 control greenhouse gas emissions from motor vehicles.
				306.Endangered species
				(a)EmergenciesSection 10 of the Endangered Species Act of
			 1973 (16 U.S.C. 1539) is amended by adding at the end the following:
					
						(k)EmergenciesOn the declaration of an emergency by the
				Governor of a State, the Secretary shall, for the duration of the emergency,
				temporarily exempt from the prohibition against taking, and the prohibition
				against the adverse modification of critical habitat, under this Act any action
				that is reasonably necessary to avoid or ameliorate the impact of the
				emergency, including the operation of any water supply or flood control project
				by a Federal
				agency.
						.
				(b)Prohibition of consideration of impact of
			 greenhouse gas
					(1)In generalThe Endangered Species Act of 1973 (16
			 U.S.C. 1531 et seq.) is amended by adding at the end the following:
						
							19.Prohibition of consideration of impact of
				greenhouse gas
								(a)Definition of greenhouseIn this section, the term greenhouse
				gas means any of—
									(1)carbon dioxide;
									(2)methane;
									(3)nitrous oxide;
									(4)sulfur hexafluoride;
									(5)a hydrofluorocarbon;
									(6)a perfluorocarbon; or
									(7)any other anthropogenic gas designated by
				the Secretary for purposes of this section.
									(b)Impact of greenhouse gasThe impact of greenhouse gas on any species
				of fish or wildlife or plant shall not be considered for any purpose in the
				implementation of this
				Act.
								.
					(2)Conforming amendmentThe table of contents in the first section
			 of the Endangered Species Act of 1973 (16 U.S.C. prec. 1531) is amended by
			 adding at the end the following:
						
							
								Sec. 18. Annual cost analysis
				by the Fish and Wildlife Service.
								Sec. 19. Prohibition of
				consideration of impact of greenhouse
				gas.
							
							.
					
	
		March 12, 2009
		Read the second time and placed on the
		  calendar
	
